 



Exhibit 10.1

     
Harris Logo
  HARRIS CORPORATION
 
  1025 West NASA Boulevard
HOWARD L. LANCE
  Melbourne, FL USA 32919
Chairman, President and
  phone 1-327-724-3900
Chief Executive Officer
   
 
  www. harris.com

August 8, 2003
Mr. Guy M. Campbell
2002 Castalia Drive
Cary, North Carolina 27513
Dear Guy,
I am pleased to offer you the position of President of Harris’ Microwave
Communications Division. The following list summarizes key compensation
components of our offer as well as other benefits offered to Corporate Officers.

  1.   A base salary of $325,000 per year.     2.   Incentive compensation in
the amount of $200,000 for our fiscal year ending June 30, 2004. This incentive
is guaranteed for this fiscal year and would be prorated as of your employment
date. Your next compensation review would be in August 2004.     3.   A sign on
bonus of $50,000.     4.   Participation in Harris’ Long Term Incentive Plan
staring with fiscal year 2004-2006 which would be a grant of 7500 Performance
Share Awards. The Performance Share Awards are tied to business unit financial
performance over a three-year cycle. Recipients are eligible to vote shares and
receive dividend payments granted during the award cycle. A new three-year award
is granted each year. This first 3-year cycle final payout would be prorated
based on date of employment.     5.   A Stock Option grant of 25,000 shares of
Harris Stock.     6.   A grant of 15,000 restricted shares of Harris stock.
These shares would be fully vested after three years.     7.   Travel expenses
for you or your spouse bi-weekly between California and North Carolina.     8.  
Harris would pay for a furnished apartment until relocation of the Division
Headquarters to Raleigh/Durham.     9.   Four weeks vacation eligibility.    
10.   Participation in the Harris comprehensive benefit program including family
medical and dental coverage, life insurance, long-term disability and the Harris
Retirement Plan.

 



--------------------------------------------------------------------------------



 



      The Retirement plan allows you to contribute up to 12% of your salary on a
pre-tax basis (after one year of service the company will match up to 6% of your
contributions on a dollar-per-dollar basis) and Harris will make a profit
sharing contribution based on overall company profits.     11.   Change in
control eligibility which includes two years of base and incentive compensation
in the event of change in control.     12.   Initiation fee and monthly dues at
a private/country club.     13.   Tax planning assistance, $5000 annual cap.    
14.   Financial estate planning, $5,000 cap for any three calendar year moving
period.     15.   One year of severance benefits i.e. base and incentive
compensation in the event of a company directed termination of employment for
other than performance reasons.

Guy, I am excited about the prospect of your joining our management team and
working together as we grow our commercial communications business. Please call
Nick Heldreth (321-727-9314) or me (321-724-3900) if you have any questions. I
look forward to hearing from you soon.
Sincerely,
/s/ H. L. Lance

 